DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 11/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
Applicant argues on pg. 10 “Uchino does not disclose or suggest the indication information comprises the identifier of the first frequency channel number and an identifier of the second service associated with the second frequency channel number, where a physical frequency of the first frequency channel number is the same as a physical frequency of the second frequency channel number” and on pgs. 10-11 “Uchino does not disclose or suggest the indication information comprises an identifier of the second service associated with the second frequency channel number, where a physical frequency of the first frequency channel number is the same as a physical frequency of the second frequency channel number… Therefore, Uchino does not disclose or suggest the above limitation”
In response to applicant's arguments, on pgs. 10-11 with respect to claim 1, against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As shown in the previous office action, Alriksson in view of Uchino teaches the limitation of “the transmitter is further configured to send second service indication information to the terminal, wherein the second service indication information comprises the identifier of the first frequency channel number and an identifier of the second service” of claim 11 which is similar in scope of claim 1’s limitation that Applicant is arguing above. More specifically, Alriksson teaches several pieces of the above limitations (the transmitter, the terminal, the identifier of the first frequency channel number (¶ 61, a target logical reference on which measurements are to be made…and signals it to the UE. The signalling may comprise the target EARFCN…which both refer to a same physical frequency) and the second service associated with the second frequency channel number (¶ 62, the access network node configures 310 measurement events for the UE, e.g. A3; ¶ 61, The access network node configures 308 a target logical reference on which measurements are to be made, e.g. by MeasObjectEUTRA, and signals it to the UE. The signalling may comprise the target EARFCN and the source EARFCN, which both refer to a same physical frequency. As shown in ¶ 61-62, the measurement event A3 links to the target EARFCN which physically maps to the same physical frequency as the source EARFCN and thus shows the measurement event A3 is associated (the term “associated” is a very broad term) with the source EARFCN) and that “a physical frequency of the first frequency event) as a trigger to use. In ¶ 84 of Uchino, an event is identified as event A3. Thus, although not explicitly stated, there is an indication/identification of event A3 within the measurement configuration information, which is sent along with a target EARFCN to a UE. Given what Uchino teaches and using pieces of what Alriksson already teaches as discussed above, the modification of Alriksson with Uchion results in teaching the limitations of “the transmitter is further configured to send second service indication information to the terminal, wherein the second service indication information comprises the identifier of the first frequency channel number and an identifier of the second service” of claim 11 which is similar in scope of claim 1’s limitation that Applicant is arguing above, not only Uchino as argued by Applicant.

Applicant argues on pg. 11 “Thus, even if combined, Alriksson in view of Uchino do not disclose or suggest all of the limitations of amended independent claim 1. Nothing in the record provides a rationale for the obviousness of adding the missing subject matter to the combination of cited references. Therefore, for reasons set forth above, it is respectfully submitted independent claim 1 is patentable over the combination of cited references. Similarly, independent claims 6, 11 and 16 include limitations similar to those recited in claim 1. Thus, for the reasons similar to those discussed above, independent claims 6, 11 and 16 are patentable over the cited references”
In response to Applicant’s arguments, for the reason(s) set forth above in item a and the rejection shown below, Alriksson in view of Uchino disclose or suggest all the limitations of independent claim 11 which is similar in scope of claim 1’s limitation that Applicant is arguing above. Furthermore, as stated in the previous office action, the rationale for obviousness is that Alriksson and Uchino are in the same or similar field of endeavor (e.g., measurement in a wireless communication system). Accordingly, for the reasons set forth in items a an b and the rejection shown below, independent claims 1, 6, 11 and 16 are rejected.

In response to Applicant’s arguments on pg. 11 for claims 4-5, 9-10, 14-15 and 19-20, for the reasons set forth in items a an b and the rejection shown below, claims 4-5, 9-10, 14-15 and 19-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20200092766 to Alriksson et al (hereinafter Alriksson) and in further view of US PGPub 20170238204 to Uchino et al (hereinafter Uchino).

Regarding claim 11, Alriksson teaches a base station (fig. 8, shows base station 800), used in a communications system, wherein the communications system comprises the base station and a terminal, the terminal supports both a first frequency channel number and a second frequency channel number, a physical frequency of the first frequency channel number is the same as a physical frequency of the second frequency channel number, and the base station comprises: 

and a processor, configured to determine a second service associated with the second frequency channel number (fig. 8, shows base station having processor 802; ¶ 76; ¶ 61, The access network node configures 308 a target logical reference on which measurements are to be made, e.g. by MeasObjectEUTRA, and signals it to the UE. The signalling may comprise the target EARFCN and the source EARFCN, which both refer to a same physical frequency; ¶ 62, the access network node configures 310 measurement events for the UE, e.g. A3… A3 is an event for triggering that a neighbour cell is a certain dB stronger than the PCell. Here, since the neighbour cell and the PCell are the same, but with different logical references, a reported Reference Signal Received Power (RSRP) should reasonably be about the same and a fairly small offset may be used. It is further to be noted that if the UE measures the cell, the reported 
Although Alriksson teaches the transmitter, the terminal, the identifier of the first frequency channel number and the second service, Alriksson does not explicitly disclose the transmitter is further configured to send second service indication information to the terminal, wherein the second service indication information comprises the identifier of the first frequency channel number and an identifier of the second service. 
Uchino in the same or similar field of endeavor teaches a base station comprising a transmitter configured to send second service indication information to a terminal, wherein the second service indication information comprises an identifier of a first frequency channel number and an identifier of a second service (¶ 82, The base station eNB (example: MeNB in DC) transmits, to the user apparatus UE, an RRC signal (example: RRCConnectionReconfiguration message) including measurement configuration information so as to perform configuration (measurement configuration), for the user apparatus UE, indicating what the user apparatus UE measures (RSRP, RSRQ or the like) by which frequency (CC), what condition (event) as a trigger to use; ¶ 83, Measurement configuration information to be transmitted to the user apparatus UE from the base station eNB by an RRC signal includes measurement object (Measurement object), reporting configuration information (Reporting configuration), and measurement ID (Measurement identity); ¶ 84, The measurement object includes a target to measure such as a frequency ( EARFCN) that is a measurement target… The reporting configuration information includes a trigger of reporting (event based, periodic, or the like)…The measurement ID is an ID for associating a measurement object with reporting 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alriksson’s teachings with Uchino’s above teachings. The motivation is properly performing measurement even when both states of discontinuous reception state and a non-discontinuous reception can be taken simultaneously (Uchino ¶ 26). Known work in one field of endeavor (Uchino prior art) may prompt variations of it for use in either the same field or a different one (Alriksson prior art) based on design incentives (properly performing measurement even when both states of discontinuous reception state and a non-discontinuous reception can be taken simultaneously) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 16, Alriksson teaches a terminal (fig. 8, communication device 810; ¶ 80, communication transceiver 810 may be any type of communication device, wireless device, UE…), used in a communications system, wherein the communications system comprises a base 
a receiver, configured to (fig. 8, interface 811; ¶ 78, Interface 801 may also include a radio transmitter and/or receiver): 
receive first service indication information from the base station, wherein the first service indication information comprises an identifier of the first frequency channel number and an identifier of a first service associated with the first frequency channel number (¶ 75, access network node 800 may be composed of multiple physically separate components (e.g., a NodeB component; ¶ 61, The access network node configures 308 a target logical reference on which measurements are to be made, e.g. by MeasObjectEUTRA, and signals it to the UE. The signalling may comprise the target EARFCN and the source EARFCN, which both refer to a same physical frequency; ¶ 51, configuring the UE to measure the target logical reference, e.g. EARFCN (which physically maps to the same physical frequency as the source EARFCN); ¶ 62, the access network node configures 310 measurement events for the UE, e.g…A4…A4 is an event with an absolute criterion; ¶ 63, The procedure referred to as 304-310 above may be performed using a same RRCConnectionReconfiguration message).
Although Alriksson teaches the receiver, the base station, the identifier of the first frequency channel number and a second service associated with the second frequency channel number (¶ 61, The access network node configures 308 a target logical reference on which measurements are to be made, e.g. by MeasObjectEUTRA, and signals it to the UE. The signalling may comprise the target EARFCN and the source EARFCN, which both refer to a 
Uchino in the same or similar field of endeavor teaches a receiver of a terminal configured to receive second service indication information from a base station, wherein the second service indication information comprises an identifier of a first frequency channel number and an identifier of a second service (¶ 82, The base station eNB (example: MeNB in DC) transmits, to the user apparatus UE, an RRC signal (example: RRCConnectionReconfiguration message) including measurement configuration information so as to perform configuration (measurement configuration), for the user apparatus UE, indicating what the user apparatus UE measures (RSRP, RSRQ or the like) by which frequency (CC), what condition (event) as a trigger to use; ¶ 83, Measurement configuration information to be transmitted to the user apparatus UE from the base station eNB by an RRC signal includes measurement object (Measurement object), reporting configuration information (Reporting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alriksson’s teachings with Uchino’s above teachings. The motivation is properly performing measurement even when both states of discontinuous reception state and a non-discontinuous reception can be taken simultaneously (Uchino ¶ 26). Known work in one field of endeavor (Uchino prior art) may prompt variations of it for use in either the same field or a different one (Alriksson prior art) based on design incentives (properly performing measurement even when both states of discontinuous reception state and a non-discontinuous reception can be taken simultaneously) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claim 1, claim 1 recite similar limitations of claim 11 and is thus rejected under similar rationale.
	Regarding claim 6, claim 6 recite similar limitations of claim 16 and is thus rejected under similar rationale.

Claim(s) 4-5, 9-10, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson and Uchino and in further view of US PGPub 20110009123 to Queseth et al (hereinafter Queseth).

Regarding claim 14, the combination teaches the base station according to claim 11.
Although the combination teaches the first frequency channel number and the second frequency channel number, the combination does not explicitly disclose the first frequency channel number is a secondary frequency channel number, and the second frequency channel number is a primary frequency channel number. 
Queseth in the same or similar field of endeavor teaches a first frequency channel number is a secondary frequency channel number and a second frequency channel number is a primary frequency channel number (abstract). By modifying the combination’s teachings of the first frequency channel number and the second frequency channel number with Queseth’s teachings of a first frequency channel number is a secondary frequency channel number and a second frequency channel number is a primary frequency channel number, the modification results in the first frequency channel number is a secondary frequency channel number, and the second frequency channel number is a primary frequency channel number.


Regarding claim 15, the combination teaches the base station according to claim 14, wherein the first service comprises a carrier aggregation measurement service (Alriksson ¶ 62, the access network node configures 310 measurement events for the UE, e.g. A3 and/or A4…A4 is an event with an absolute criterion; fig. 3, shows configure measurement events for operating with carrier aggregation); and the second service comprises at least one of the following: a measurement report (MR) algorithm measurement service, a handover algorithm measurement service, or an automatic neighbor relation (ANR) algorithm measurement service (Alriksson ¶ 62, the access network node configures 310 measurement events for the UE, e.g. A3 and/or A4. A3 is an event for triggering that a neighbour cell is a certain dB stronger than the PCell. Here, since the neighbour cell and the PCell are the same, but with different logical references, a reported Reference Signal Received Power (RSRP) should reasonably be about the same and a fairly small offset may be used. It is further to be noted that if the UE measures the cell, the reported value may differ slightly if the receiver happens to be configured differently compared with when the measurement of the source cell was made. If the UE keep previously measured values, as demonstrated below for one embodiment of the UE, there should be no difference; fig. 3, shows configure measurement events for performing handover).

	Regarding claims 4-5, claims 4-5 recite similar limitations of claims 14-15, respectively and are thus rejected under similar rationale.
	Regarding claims 9-10, claims 9-10 recite similar limitations of claims 14-15, respectively and are thus rejected under similar rationale.
	Regarding claims 19-20, claims 19-20 recite similar limitations of claims 14-15, respectively and are thus rejected under similar rationale.

Allowable Subject Matter
Claims 2-3, 7-8, 12-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.